                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

TENNESSEE STATE CONFERENCE OF THE,        )
N.A.A.C.P., ET AL.,                       )
                                          )
      Plaintiffs,                         )
                                          )
v.                                        )     Civil No. 3:19-cv-00365
                                          )     Judge Trauger
TRE HARGETT, ET AL.,                      )     LEAD CASE
                                          )
      Defendants.                         )
____________________________________________________________________________

LEAGUE OF WOMEN VOTERS OF                            )
TENNESSEE, ET AL.,                                   )
                                                     )
       Plaintiffs,                                   )
                                                     )
v.                                                   )       Civil No. 3:19-cv-00385
                                                     )       Judge Trauger
TRE HARGETT, ET AL.,                                 )       MEMBER CASE
                                                     )
       Defendants.                                   )

                                     (CORRECTED)
                              ORDER SETTING BENCH TRIAL

       1.      Trial setting: This case is set for a bench trial on Tuesday, February 9, 2021, at
               9:00 a.m. in Courtroom 873 of the United States Courthouse, 801 Broadway,
               Nashville, Tennessee.

       2.      Pretrial conference setting: A pretrial conference will be held in Judge Trauger’s
               chambers, Room 825 United States Courthouse, 801 Broadway, Nashville,
               Tennessee, on February 5, 2021 at 1:30 p.m. Lead counsel for each party must
               attend the pretrial conference. If lead counsel is not from Tennessee, local
               counsel must also attend.

       3.      Information exchanged but not filed: By January 19, 2021 , the parties shall
               exchange copies of exhibits and make available for examination by any opposing
               party the original of all exhibits. By this same date, the parties shall exchange
               designations of portions of depositions that are to be read into evidence during the
               case in chief. The parties should attempt to agree on additions to the designations
               necessary to put responses into context.




     Case 3:19-cv-00365 Document 68 Filed 11/06/19 Page 1 of 2 PageID #: 740
  4.    Filings required prior to pretrial conference: The following shall be filed by
        February 2, 2021:

        a.     witness lists;

        b.     exhibit lists (Plaintiff’s exhibits shall be premarked as “P-1, P-2,” etc.;
               defendant’s exhibits shall be premarked as “D-1, D-2,” etc. The
               authenticity of exhibits should be stipulated to if at all possible. Failure to
               include an exhibit on this exhibit list will result in its not being admitted
               into evidence at trial, except upon a showing of good cause.);

        c.     stipulations;

        d.     expert witness statements as described in Local Rule 39.01(c)(5)(E).

  5.    Motions in limine: Motions in limine shall be filed by January 22, 2021.
        Responses shall be filed by February 2, 2021 .

  6.    Pretrial Order: By February 2, 2021, the parties shall file a joint proposed
        Pretrial Order which shall contain the following:

        a.     a recitation that the pleadings are amended to conform to the Pretrial Order
               and that the Pretrial Order supplants the pleadings;

        b.     the jurisdictional basis for the action and whether jurisdiction is disputed;

        c.     a listing of the contested issues of law; and

        d.     a listing of known evidentiary disputes, including those involving
               deposition designations.

  7.    By February 2, 2021, each party shall file proposed findings of fact and
        conclusions of law.

  8.    Duration of trial: The trial of this case is expected to last 7 days.

  It is so ORDERED.

  ENTER this 6th day of November 2019.


                                               ________________________________
                                               ALETA A. TRAUGER
                                               U.S. District Judge




Case 3:19-cv-00365 Document 68 Filed 11/06/19 Page 2 of 2 PageID #: 741
